Citation Nr: 0803854	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-40 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for porokeratosis.

4.  Entitlement to service connection for plantar felexeo.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which denied the veteran's claims for service connection 
for hearing loss, tinnitus, porokeratosis and plantar 
felexeo. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his claim, and 
to notify him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act 
of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include the duty to assist.  
The Board notes that the veteran was issued a February 2004 
VCAA letter pertaining to his claims for entitlement to 
service connection.  However, the letter did not address what 
evidence is needed to support a claim for service connection.  
The Board finds that the RO should inform the veteran of the 
VCAA and its notification provisions as it pertains to the 
issue of service connection.  See Huston v. Principi, 17 Vet. 
App. 195 (2003). 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's hearing loss and tinnitus claims, in 
a June 2004 statement, the veteran reported a continuity of 
hearing loss and ringing in his ears since noise exposure in 
service.  He is competent to report in-service noise exposure 
and a continuity of symptomatology.  Buchanon v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet 
App 370 (2002).  The record shows that he served as a 
military policeman and that he earned Marksman and 
Sharpshooter badges, suggesting noise exposure in service.  
An examination is needed to determine whether he has current 
hearing loss and/or tinnitus related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as §§ 
5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of veteran.  
The veteran should also be told to submit 
any evidence that he has in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  The letter 
should include the information or 
evidence need to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran a VA audiology 
examination in order to determine whether 
he has a hearing loss disability, and if 
so, the etiology of that disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After the 
completion of the examination and review 
of the record, the examiner should 
provide an opinion as to whether it as 
likely as not (50 percent probability or 
more) that current hearing loss 
disability is the result of noise 
exposure in service.  The examiner should 
provide a rationale for the opinion.   

The audiology examination should also 
determine the etiology of any current 
tinnitus.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
tinnitus that began in service, or 
otherwise is a result of disease or 
injury in service.  A rationale must be 
offered for any opinion. 

3.  Then re-adjudicate the claims.  If 
any claim on appeal remains denied, issue 
a supplemental statement of the case 
before returning them to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

